Tolson, C. J. Claimant, Town of Cicero, seeks to recover the sum of $5,660.78 for labor and materials furnished the Division of Highways of the State of Illinois. The record consists of the complaint, certain motions, Departmental Report, Supplemental Departmental Report, and a stipulation that the Reports of the Di- , vision of Highways shall constitute the record in this proceeding. The facts of the case are as follows: On June 16, 1952, the Town of Cicero entered into an agreement with the State of Illinois, Department of Public Works and Buildings, Division of Highways, to maintain, repair and clean certain highways of the State of Illinois; and to clean catch basins, remove snow and ice, and black top certain portions of the road. The contract referred to herein is authorized under the provisions of Sec. 296D of Chap. 121, Ill. Rev. Stats. The Departmental Report indicates that the necessary vouchers were not filed with the Division of Highways until after September 30, 1953, at which time the appropriation for the 67th biennium had lapsed, and it was not possible to pay the invoice in the normal course of business. It further states that funds existed in the appropriation from which claimant’s invoices could have been paid, but, due to oversight or neglect on the part of the Town of Cicero, the claim was not presented in apt time. There does not appear to be any dispute but what the labor and materials were furnished in accordance with the contract, and it does appear from the said Report that the charge is due and owing, and should be paid. An award is, therefore, made to claimant in the sum of $5,660.78.